Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


           United States Court of Appeals
                        For the First Circuit

No. 03-2205

                    ELISABETH PARAENSE-ALMEIDA,
                A/K/A ELIZABETH FONSECA-DE ALMEIDA,

                                Petitioner,

                                      v.

                           JOHN ASHCROFT,
                  UNITED STATES ATTORNEY GENERAL,

                                Respondent.


                 ON PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                               Before
                      Torruella, Circuit Judge,
                  Porfilio,* Senior Circuit Judge,
                     and Howard, Circuit Judge.


     Kerry E. Doyle, with whom William E. Graves, Jr. and Graves &
Doyle were on brief, for petitioner.
     Jennifer J. Keeney, Trial Attorney, Office of Immigration
Litigation, Civil Division, with whom Peter D. Keisler, Assistant
Attorney General, and Emily Anne Radford, Assistant Director, were
on brief, for respondent.



                             August 18, 2004




*
    Of the Tenth Circuit, sitting by designation.
           Per   Curiam.     Petitioner    Elisabeth      Paraense-Almeida

("Paraense") appeals the Board of Immigration Appeal's ("BIA")

decision   denying   her   applications   for   asylum,    withholding   of

removal, and voluntary departure.        We affirm.

                             I.   Background

           Paraense is a native and citizen of Brazil. On April 25,

1998, Paraense was arrested, along with her sister,1 while crossing

the border between the United States and Mexico.             On April 26,

1998, the Immigration and Naturalization Service ("INS")2 filed a

Notice to Appear charging Paraense with being removable as an alien

present in the United States without being admitted or paroled.

See 8 U.S.C. § 1182(a)(6)(A)(i).          Paraense appeared before an

immigration judge, conceded removability, and applied for asylum,

withholding of removal, and voluntary departure.              In an oral

decision, the immigration judge denied Paraense's applications for

asylum and withholding of removal, and found that Paraense was

statutorily ineligible for voluntary departure.        Paraense appealed




1
  Paraense's sister appeared with Paraense before the immigration
judge and appealed the immigration judge's decision to the BIA.
Paraense's sister has not appealed the BIA's decision to this
court.
2
    In March 2003, the relevant functions of the INS were
transferred into the Department of Homeland Security and
reorganized into the Bureau of Immigration and Customs Enforcement
("BICE"). For simplicity, we refer to the agency throughout this
opinion as the INS.

                                   -2-
this decision to the BIA, and on July 31, 2003, a single member of

the BIA adopted and affirmed the decision of the immigration judge.

                                 II.     Analysis

A.    Asylum

                An asylum applicant, such as Paraense, bears the burden

of demonstrating her eligibility for asylum. See Albathani v. INS,

318 F.3d 365, 373 (1st Cir. 2003).                She can meet this burden by

demonstrating past persecution or a well-founded fear of future

persecution based on "race, religion, nationality, membership in a

particular social group, or political opinion."                     Id. (quoting 8

C.F.R.      §    208.13(b))   (internal    quotation        marks     omitted).     To

establish past persecution, an applicant must provide "conclusive

evidence" that she was targeted on any of the five grounds.

Fesseha v. Ashcroft, 333 F.3d 13, 18 (1st Cir. 2003).                    To show a

well-founded fear of future persecution, an applicant must meet

both   subjective      and    objective   prongs.          Id.   To    satisfy    the

objective prong, an applicant's testimony alone may be sufficient,

but    it   must    constitute    credible     and    specific      evidence   of    a

reasonable fear of persecution.            El Moraghy v. Ashcroft, 331 F.3d

195, 203 (1st Cir. 2003).              To meet the subjective prong, the

applicant must show her fear is genuine. See Aguilar-Solís v. INS,

168 F.3d 565, 572 (1st Cir. 1999).

                "Determinations of eligibility for asylum or withholding

of    deportation      are    reviewed    under      the   substantial     evidence


                                         -3-
standard."    Fesseha, 333 F.3d at 18.      The agency decision is upheld

if it is "supported by reasonable, substantial, and probative

evidence on the record considered as a whole."          Id. (quoting INS v.

Elías-Zacarías, 502 U.S. 478, 481 (1992)).           Under the substantial

evidence standard, "[t]o reverse the BIA finding we must find that

the    evidence   not   only   supports    that   conclusion,   but   compels

it. . . ."        Elías-Zacarías, 502 U.S. at 481 n.1 (emphasis in

original).    "Ordinarily, Courts of Appeals review decisions of the

[BIA], and not those of an IJ.        When the BIA does not render its

own opinion, however, and either defers [to] or adopts the opinion

of the IJ, a Court of Appeals must then review the decision of the

IJ."    See Settenda v. Ashcroft, No. 03-1722, 2004 WL 1718288, at 7

(1st Cir. Aug 2, 2004)(quoting Albathani v. INS, 318 F.3d at 373)).

             Paraense testified to the following facts.         She was born

in 1978 and lived in northern Brazil.              She is of Ciapo Indian

descent.     Her parents and most of her siblings still live in

Brazil.    In 1994, Paraense's brother was shot and killed in front

of their family's home. At first, Paraense thought her brother was

killed during a robbery.          In December 1997, however, Paraense

learned from her father that her brother was killed by squatters

who had a land dispute with Paraense's father.          Paraense testified

that her father, who managed properties, evicted squatters from

some land at the instruction of the land's owner.                During the

eviction, one of the squatters was killed. Paraense testified that


                                     -4-
her brother was killed in retaliation for the eviction.              At her

father's urging, Paraense fled Brazil to avoid the escalating land

disputes.    She testified that she did not want to suffer the same

fate as her brother.          She also testified that she was never

personally threatened and that her parents and siblings still live

in    Brazil.      Along    with   her   testimony,   Paraense    presented

documentary evidence that detailed land conflicts in Brazil.

            The immigration judge concluded that Paraense did not

establish a nexus between her brother's death and her contention

that she feared she would suffer persecution if she returned to

Brazil.   Further, the immigration judge noted that Paraense safely

lived in Brazil for over three years after her brother was killed.

The immigration judge denied Paraense's asylum application.              The

BIA   adopted     the   immigration   judge's   decision   and   found   that

Paraense had not met her burden of showing past persecution or a

well-founded fear of future persecution on account of a protected

ground.     These findings are supported by substantial evidence.

             1.   Past Persecution

             Paraense argues that she was persecuted because of her

family membership and the political opinion imputed to her on the

basis of her family membership.          Paraense bases this argument on

her brother's murder in 1994 by squatters seeking revenge against

her father for evicting them.         In her brief, Paraense asserts that

she was persecuted because of her family membership.               However,


                                      -5-
Paraense never discusses how the alleged past persecution based on

her family membership constitutes a form of past persecution on

account of membership in a particular social group.3           "We have

steadfastly deemed waived issues raised on appeal in a perfunctory

manner, not accompanied by developed argumentation." United States

v. Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997). Paraense failed

to adequately argue that past persecution on account of her family

was a form of past persecution on account of membership in a

particular social group.     We therefore conclude that the argument

is waived.

           Paraense   also   tries   to   characterize   her   father's

participation in the land disputes as indicative of his political

opinion.     However, Paraense has failed to show that her father's

actions in evicting the squatters constituted a political opinion.

See Cuevas v. INS, 43 F.3d 1167, 1170-71 (7th Cir. 1995) (refusal

to sell land to squatter is an economic, not political, choice);

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351-52 (5th Cir. 2002)

(no evidence that persecution of landlord was a result of politics

rather than economics).      Further, Paraense's sister testified at

the hearing that Paraense's brother was not politically active in

Brazil, and there was no testimony that Paraense or any family

member held or expressed any political opinions.         Paraense has


3
  After making the statement that she was persecuted on account of
her family membership, Paraense simply moves on to discuss her fear
of future persecution.

                                  -6-
failed to show that her brother was murdered for an imputed

political opinion, and we therefore find that the record does not

compel a conclusion that Paraense suffered past persecution on

account of any imputed political opinion.

              2.     Well-Founded Fear of Future Persecution

              Substantial         evidence      also        exists   to    support       the

determination that Paraense did not demonstrate a well-founded fear

of   future      persecution.           Paraense      argues    that,     based    on    her

brother's murder and the often violent land disputes that are

occurring       in     Brazil,    she    has    a    well-founded     fear    of     future

persecution. To establish a well-founded fear, Paraense must prove

that   her      fear     is    "both    genuine      and    objectively    reasonable."

Aguilar-Solís, 168 F.3d at 572.                     We focus our discussion on the

objective prong.              The relevant inquiry is "whether a reasonable

person     in      the    asylum       applicant's         circumstances     would      fear

persecution on account of a statutorily protected ground." Id. We

believe that a reasonable person in Paraense's circumstances would

not fear persecution on account of a statutorily protected ground.

              Paraense's brother was murdered in March 1994.                      Paraense

entered the United States in April 1998.                       Paraense presented no

evidence      that,      in    the     nearly   four-year       interim    between      her

brother's death and her departure from Brazil, she or her family

was threatened or harmed as a result of the land disputes described

in her testimony and in the documentary evidence.                          Furthermore,


                                            -7-
Paraense's parents and siblings remain in Brazil, and there was no

evidence submitted that they have been harmed or threatened since

Paraense left Brazil.     See id. at 573 ("Without some explanation,

the fact that close relatives continue to live peacefully in the

alien's homeland undercuts the alien's claim that persecution

awaits [her] return"); see also Velásquez v. Ashcroft, 342 F.3d 55,

59 (1st Cir. 2003).     This evidence does not compel a finding that

a   reasonable   person   in   Paraense's   circumstances   would   fear

persecution on account of a statutorily protected ground.

           Paraense also argues that the immigration judge erred

because he made no credibility finding and rejected Paraense's

documentary evidence on the grounds that it did not specifically

mention Paraense or her family.      See El Moraghy, 331 F.3d at 204.

However, both the immigration judge and the BIA treated Paraense's

story as credible; they simply found that her experiences did not

constitute past persecution or provide evidence of a well-founded

fear of future persecution.     While it is true that the immigration

judge noted that Paraense's country condition reports did not

specifically mention her or her family, there is no indication that

he rejected them completely.        Rather, the immigration judge's

decision indicates that, because Paraense remained at home for

several years after her brother's murder without incident and

because no one else in her family had been harmed or threatened,

she did not have a well-founded fear of future persecution.


                                  -8-
             We find substantial evidence to support the findings that

Paraense failed to demonstrate past persecution due to a protected

ground and failed to demonstrate a well-founded fear of future

persecution due to a protected ground.              We affirm the denial of

asylum.

B.   Withholding of Removal

             If a petitioner is unable to satisfy the less stringent

standard for asylum, she is a fortiori unable to satisfy the test

for withholding of deportation.           Albathani, 318 F.3d at 372.

C.   Due Process

             Paraense contends that the BIA did not provide a clear

administrative     finding    because     it   adopted      and    affirmed   the

immigration judge's decision and added only four sentences of

analysis.4     We have already ruled that the BIA's streamlined

procedures do not violate a petitioner's due process rights.                  See,

e.g.,   Albathani,   318    F.3d   at    375-78   (holding    that    the   BIA's

"affirmance    without     opinion"     procedure    does    not    violate   due

process).      "If due process requirements are met when the BIA

affirms the IJ's finding without issuing any opinion, the due

process requirements are certainly met when the BIA affirms the

IJ's finding with a brief explanatory order."               Settenda, 2004 WL

1718288 at *7.       Thus, we reject Paraense's claim that the BIA


4
   While the BIA's decision is four paragraphs long, Paraense's
complaint is that only four sentences analyze the case, while the
rest recite the facts of the case.

                                        -9-
violated her due process rights by failing to provide a clear

administrative finding or adequately review and establish the

record of the case.     See id.

             Paraense, citing to 8 C.F.R. §§ 1003.1(a)(7) and e(5),

also contends that the BIA's single-member decision violated its

own procedures for evaluating and handling a case. We have already

held that this argument is unavailing, for a variety of reasons.

See Settenda, 2004 WL 1718288 at 6-7 (finding that comments to the

final rule make it clear that single members may go beyond issuing

affirmance    without   opinion,   and    that   §   1003.1(e)(5)   is   more

specific and was adopted after § 1003.1(a)(7), and therefore

supercedes § 1003.1(a)(7)).

          Last, Paraense contends that the IJ did not afford her a

fair   hearing     because   the   IJ     interrupted    Paraense    during

questioning.     "An immigration judge, like other judicial officers,

possesses broad (though not uncabined) discretion over the conduct

of trial proceedings."       Aguilar-Solís, 168 F.3d at 568.             While

possessing broad discretion, an immigration judge must function as

a "neutral and impartial arbiter[]."         Id. at 569.     In this case,

the immigration judge acted in a neutral manner.           The immigration

judge did not restrict Paraense's opportunity to present her

testimony or other evidence fully.          While he may have exhibited

impatience and abruptness, "[t]his is not the stuff from which a

due process violation can be fashioned."             Id. (citing Liteky v.


                                   -10-
United   States,   510   U.S.   540,   555-56   (1994)(stating   that

"expressions of impatience, dissatisfaction, annoyance, and even

anger" do not by themselves establish judicial bias)). In sum, we

find that Paraense had a full and fair hearing.     Id.

          Affirmed.




                                -11-